RESOLUCIÓN
El 6 de febrero de 2015 emitimos una orden para que el licenciado Kermidt E. Troche Mercado mostrara causa por la cual no deberíamos aceptar la recomendación del Director de la Oficina de Inspección de Notarías (ODIN) en su informe y referir al Secretario de Justicia la deficiencia en el pago de aranceles que allí se informa. Además, se le *302apercibió que su incomparecencia se interpretaría como que se allanaba a las recomendaciones del informe de ODIN.
El notario no compareció. Por consiguiente, se suspende indefinidamente y de inmediato al querellado, Kermidt E. Troche Mercado, del ejercicio de la notaría. Además, se le ordena que no más tarde de los veinte días siguientes a la fecha de notificación de esta Resolución, muestre causa por la que no deba ser suspendido inmediata e indefinidamente del ejercicio de la profesión. Se refiere al Departamento de Justicia el asunto de la deuda arancelaria para la acción correspondiente.

Notifíquese personalmente.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodríguez no intervino.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo